internal_revenue_service number release date index number ------------------------------- ------------- ----------------------------- ----------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ------------------- refer reply to cc fip b02 plr-131699-18 date april legend taxpayer --------------------------------------------------- -------------------------------- parent lp lp llc llc bank state a state b date date date a b --------------------------------------- ----------------------------------------- ----------------------------------- ---------------------------------- ---------------------------------- ----------------- ------------ -------- ------------------ ---------------- -------------------------- -------------- -------------- plr-131699-18 c d e ---------------- -------------- ------------- dear --------------------------- this letter responds to a letter dated date requesting a ruling on behalf of taxpayer taxpayer requests a ruling under sec_856 of the internal_revenue_code code that the patronage_dividends described below do not constitute gross_income to taxpayer for purposes of sec_856 and facts taxpayer is a state a limited_liability_company that has elected to be classified as an association_taxable_as_a_corporation taxpayer will elect to be taxed as a real_estate_investment_trust reit under sec_856 through of the code beginning with its first taxable_year that ended on date parent is a publicly traded reit whose primary business is the ownership and management of timberland properties on date parent through various disregarded subsidiaries formed lp and taxpayer lp a limited_partnership classified as a partnership for federal tax purposes owns all of the common interests in taxpayer parent formed lp and taxpayer to acquire all of the interests in lp a limited_partnership that is an entity disregarded as separate from its owner for federal tax purposes lp owns e gross acres of timberlands located in state b lp also owns llc a limited_liability_company classified as a corporation for federal tax purposes and llc a limited_liability_company that is an entity disregarded as separate from its owner for federal tax purposes following the acquisition of lp described below taxpayer and llc made a taxable_reit_subsidiary trs election for llc under sec_856 effective date on date a disregarded subsidiary of taxpayer acquired all of the outstanding partnership interests in lp in exchange for approximately dollar_figurea in cash the acquisition consisted of four steps first parent through various disregarded subsidiaries contributed dollar_figureb in cash to lp in exchange for a common equity_interest in lp second unrelated parties contributed dollar_figurec in cash to lp in exchange for a preferred equity_interest in lp third lp contributed these funds to taxpayer fourth taxpayer received dollar_figured in cash from a seven-year term_loan pursuant to a credit agreement the credit agreement that taxpayer and certain of its subsidiaries entered into with bank and a consortium of lenders the credit agreement indicates that the plr-131699-18 purpose of the loan was to enable the purchase of lp and the loan is secured_by the acquired timberlands taxpayer used its contributed and borrowed funds to complete the acquisition of lp bank is a farm cooperative subject_to taxation under subchapter_t of chapter of subtitle a of the code sec_1381 through and is subject_to regulation by the farm credit administration taxpayer is an equity holder in bank and is qualified to receive patronage_dividends from bank patronage_dividends are generally paid either solely in cash or in both cash and equity the credit agreement entitles taxpayer to receive annual patronage_dividends based on the amount of interest taxpayer paid in the preceding year taxpayer represents that the patronage_dividends it receives from bank under the credit agreement will be patronage_dividends within the meaning of the term provided in sec_1388 for federal_income_tax purposes taxpayer will include the patronage_dividends in gross_income in the year of receipt pursuant to sec_1385 however for financial reporting purposes taxpayer represents that it will reduce its interest_expense for the prior year by the amount of patronage_dividends it anticipates it will receive law and analysis sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from dividends interest rents_from_real_property and gain from the sale_or_other_disposition of stock securities and real_property other than property described in sec_1221 abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees to make loans secured_by mortgages on real_property or on interests_in_real_property or to purchase or lease real_property gain from certain_sales or other dispositions of real_estate_assets and certain mineral royalty income sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by mortgages on real_property or on interests_in_real_property gain from the sale_or_other_disposition of real_property other than property described in sec_1221 certain dividends or distributions on and gains from the sale or disposition of shares in other reits abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees to make loans secured_by mortgages on real_property or on interests_in_real_property or to purchase or lease real_property gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income plr-131699-18 sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which - i does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or sec_301 provides that in general except as otherwise provided in this chapter chapter of subtitle a of the code which chapter includes sec_301 sec_316 sec_317 sec_856 and sec_1388 a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 sec_301 provides in part that in the case of a distribution to which sec_301 applies that portion of the distribution which is a dividend as defined in sec_316 shall be included in gross_income sec_316 provides that for purposes of this subtitle subtitle a of the code which subtitle includes sec_856 and sec_1388 the term dividend means any distribution_of_property made by a corporation to its shareholders - out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the earnings_and_profits at the time the distribution was made sec_316 provides in the flush language that except as otherwise provided in this subtitle every distribution is made out of earnings_and_profits to the extent thereof and from the most recently accumulated_earnings_and_profits the flush language provides further that to the extent that any distribution is under any provision of this subchapter subchapter_c of chapter of subtitle a of the code treated as a distribution_of_property to which sec_301 applies such distribution shall be treated as a distribution_of_property for purposes of this subsection sec_1388 provides that for purposes of subchapter_t of the code the term patronage_dividend means an amount_paid to a patron by an organization to which part i of subchapter_t applies - on the basis of quantity or value of business done with or for such patron under an obligation of such organization to pay such amount which obligation existed before the organization received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons the flush language provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that a such amount is out of earnings other than from business done with or for patrons or b such amount is out of earnings from business done with or for other patrons to whom no plr-131699-18 amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions for purposes of sec_1388 the flush language provides that net_earnings shall not be reduced by amounts paid during the year as dividends on capital stock or other proprietary capital interests of the organization to the extent that the articles of incorporation or bylaws of such organization or other contract with patrons provide that such dividends are in addition to amounts otherwise payable to patrons which are derived from business done with or for patrons during the taxable_year sec_1385 provides that except as otherwise provided in sec_1385 each person shall include in gross_income the amount of any patronage_dividend which is paid in money a qualified_written_notice_of_allocation or other_property except a nonqualified_written_notice_of_allocation and which is received by him during the taxable_year from an organization described in sec_1381 the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business patronage_dividends paid_by a subchapter_t cooperative are a return of earnings to its cooperative patrons based on the amount of business that the patron transacts with the cooperative the patronage_dividends paid_by a subchapter_t financing cooperative effectively reduce the costs that its patrons incur to borrow funds from the cooperative the amounts paid_by bank as patronage_dividends represent earnings that the cooperative is able to refund to taxpayer based on the average amounts that taxpayer borrowed from bank during the prior year thus while taxpayer must include the patronage_dividends in its gross_income under sec_1385 the patronage_dividends taxpayer receives effectively reduce taxpayer's interest_expense paid during the prior year under the facts of the instant case exclusion of these patronage_dividends from gross_income for purposes of sec_856 and does not interfere with congressional policy objectives in enacting the income tests under those provisions conclusion accordingly pursuant to sec_856 we conclude that the patronage_dividends received from bank under the credit agreement and included in taxpayer's gross_income under sec_1385 are excluded from taxpayer’s gross_income for purposes of sec_856 and plr-131699-18 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion regarding whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code additionally we are not ruling on the tax treatment of the credit agreement and whether the agreement is a loan for federal_income_tax purposes the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely andrea m hoffenson_________________ andrea m hoffenson chief branch office of associate chief_counsel financial institutions products
